Kupferman, J. (concurring).
The opinion of Fttnez, J. is clearly correct in stating that the various factors in the case lead to the conclusion that discretion should be exercised In favor of the application to allow the late notice of claim. It is not the mere fact of infancy that excuses a late filing, but infancy permits a consideration of the facts leading to an equitable determination.
If the dissent is correct in its analysis, then it is due to the unyielding and blind application of the short Statute of Limitations in cases like Santiago v. Board of Educ. of City of N. Y. (41 A D 2d 616) which has led to such a result.